Name: Commission Regulation (EEC) No 3778/88 of 2 December 1988 opening a standing invitation to tender for the export of 113 000 tonnes of bread-making wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12. 88 Official Journal of the European Communities No L 332/ 15 COMMISSION REGULATION (EEC) No 3778/88 of 2 December 1988 opening a standing invitation to tender for the export of 113 000 tonnes of bread-making wheat held by the Danish intervention agency 2. The regions in which the 1 13 000 tonnes of bread- making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within, the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export cer ­ tificates under Article 43 of Commission Regulation (EEC) No 3183/80 (6). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7(6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (5), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate, in the present market situation, to open a tender for the export of 113 000 tonnes of bread-making wheat held by the Danish intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 7 December 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 21 December 1988 at 1 p.m. (Brussels time). 3. The tenders shall be lodged with the Danish inter ­ vention agency.HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ ing invitation to tender for the export of 113 000 tonnes of bread-making wheat held by it. Article 5 The Danish intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 2 1 . The invitation to tender shall cover a maximum of 113 000 tonnes of bread-making wheat to be exported to all third countries. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7 . 1988, p. 16. 3 OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 202, 9 . 7. 1982, p . 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5. (6) OJ No L 338, 13 . 12 . 1980, p. 1 . No L 332/16 Official Journal of the European Communities 3 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Sjaelland 113 000 ANNEX II ¢ Standing invitation to tender for the export of 1 13 000 tonnes of bread-making wheat held by the Danish intervention agency (Regulation (EEC) No 3778/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price .(ECU/tonne) (') Price increases (+) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.1 (') This price includes the increases or reductions relating to the lot to which the tender refers.